             Case 1:20-cr-00093-LTS Document 31
                                             30 Filed 09/21/20 Page 1 of 1




September 21, 2020

By ECF

Honorable Laura Taylor Swain                                       MEMO ENDORSED
United States District Judge
Southern District of New York

Re: United States v. Michael Ackerman, 20 Cr. 93 (LTS)

Dear Judge Swain:

I write to respectfully request that the Court modify Michael Ackerman’s bail conditions to
permit him to travel to Madison, Wisconsin, upon notification that he is to receive an organ
transplant, without further application to the Court. The Government and Pretrial Services
consent to this request.

Mr. Ackerman, who lives in Ohio and is subject to travel restrictions, has been placed on the
waiting list at the University of Wisconsin for a liver and kidney transplant. This means that he
can be called at any time, day or night, and told to travel to Wisconsin for the transplant. He may
not receive much warning in advance, and will need to travel immediately. Accordingly, I
respectfully request that the Court permit travel to Wisconsin for the purpose of an organ
transplant without further application to the Court.

Thank you for your attention to this matter.

Sincerely,
                                                       The requested modification is granted, with the
/s/ Jonathan Marvinny                                  Court's best wishes for a successful procedure. DE#
Jonathan Marvinny                                      30 resolved.
Assistant Federal Defender                             SO ORDERED.
                                                       9/21/2020
212.417.8792
                                                       /s/ Laura Taylor Swain, USDJ
jonathan_marvinny@fd.org

cc: Jessica Greenwood, Esq.
    Natahsa Ramesar, Pretrial Services
